DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed August 1, 2022, claim 1 was elected without traverse, and claims 2-6 were cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
in lines 6-7: “over a portion of overall height” should read “over a portion of an overall height”;
in line 8: “down ward” should read “downward”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. 2021/0214116 to Palmer et al. (hereinafter, “Palmer”).
The Examiner notes that claim 1 is drawn to subject matter added with the CIP filing (Figs. 8A-8B), and thus it is entitled to a priority date of June 18, 2021. 
Regarding claim 1, Palmer discloses a fruit stick tube (container 1, Fig. 1), comprising: a semi rigid tube body (tubular body 10, Fig. 1) symmetrical about a vertical axis (central axis 11, Fig. 1); an upper opening (open end 12 defined by rim portion 300, para. [0031]) to the body (tubular body 10) of a first diameter (see annotated Fig. 2 below; diameter at open end may be at least 3.79 to 3.76 inches, see para. [0032]); a male threaded region (lid engagement portion 302 may include threads, para. [0057]; Fig. 2) around the upper opening (open end 12) adapted to engage a threaded cap (para. [0057]); a first region of the tube body (annotated Fig. 2) below the upper opening (opening defined by rim portion 300) expanding over a portion of overall height of the tube (the first region expands in diameter, Fig. 2) to a second diameter (annotated Fig. 2) greater than the first diameter (the second diameter may be between 4 and 5 inches, para. [0032]); a second region (annotated Fig. 2) extending downward from the first region (see annotated Fig. 2), having the second overall diameter (diameter of sidewall 200, see Fig. 2), to a closed bottom of the tube (annotated Fig. 2) at the second diameter (annotated Fig. 2); and a plurality of vertical flutes (grooves 211, Fig. 2) implemented equally spaced around the tube body (Fig. 2) in the second region of the tube body (annotated Fig. 2), the flutes extending inward (grooves 211 extend inward a depth 206, Fig. 5) to the first diameter (depth 206 may be between 0.01 and 0.5 inches, and thus they extend to the first diameter, para. [0047]; see MPEP 2131.03).

    PNG
    media_image1.png
    891
    870
    media_image1.png
    Greyscale

Palmer Annotated Figure 2

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5,971,184 to Krishnakumar et al. discloses a bottle having a threaded region at an upper opening, a first region expanding over a portion, and a second region with a plurality of vertical flutes that extend inward by a depth (Figs. 1, 4-6).
U.S. Pat. 5,908,128 to Krishnakumar et al. discloses a bottle having a threaded region at an upper opening, a first region expanding over a portion, and a second region with a plurality of vertical flutes that extend inward by a depth (Figs. 3-4).
U.S. Pub. 2010/0206837 to Deemer discloses a bottle having a threaded region at an upper opening, a first region expanding over a portion, and a second region with a plurality of vertical flutes that extend inward (Figs. 1A-1D).
U.S. Pub. 2009/0020498 to Yourist discloses a bottle having a threaded region, a first region expanding over a portion, and a second region with a plurality of vertical flutes that extend inward (Fig. 1).
U.S. Pub. 2019/0002152 to Chivrac discloses a bottle having a threaded region, a first region expanding over a portion, and a second region with a gripping area that extends inward (see Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731